
	

114 HR 5982 : Midnight Rules Relief Act of 2016
U.S. House of Representatives
2016-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5982
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2016
			Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		AN ACT
		To amend chapter 8 of title 5, United States Code, to provide for en bloc consideration in
			 resolutions of disapproval for midnight rules, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Midnight Rules Relief Act of 2016. 2.En bloc consideration of resolutions of disapproval pertaining to midnight rules (a)In generalSection 801(d) of title 5, United States Code, is amended by adding at the end the following:
				
 (4)In applying section 802 to rules described under paragraph (1), a joint resolution of disapproval may contain one or more such rules if the report under subsection (a)(1)(A) for each such rule was submitted during the final year of a President’s term..
 (b)Text of resolving clauseSection 802(a) of title 5, United States Code, is amended— (1)by inserting after resolving clause of which is the following: (except as otherwise provided in this subsection); and
 (2)by adding at the end the following: In the case of a joint resolution under section 801(d)(4), the matter after the resolving clause of such resolution shall be as follows: That Congress disapproves the following rules: the rule submitted by the __ relating to __; and the rule submitted by the __ relating to __. Such rules shall have no force or effect. (The blank spaces being appropriately filled in and additional clauses describing additional rules to be included as necessary).
				
	Passed the House of Representatives November 17, 2016.Karen L. Haas,Clerk.
